Citation Nr: 1014704	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a mental disorder, 
claimed as atypical psychosis/bipolar/manic.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The appellant served with the Georgia National Guard from 
July 1977 to February 1988.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the appellant's service-
connection claim for a mental disability.

In April 2005, the appellant testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the appellant's VA 
claims folder.

This matter was remanded by the Board in December 2005, for 
verification of the appellant's active duty service, and in 
June 2009, for RO initial consideration of additionally 
submitted evidence.  Such was achieved, and the Veteran's 
claims file has been returned to the Board for further 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes the issue 
currently on appeal must be remanded for further procedural 
development.  

In December 2009, the appellant submitted additional medical 
evidence and a statement of argument directly to the Board 
that pertained to his claim on appeal.  However, at the time, 
the appellant did not indicate whether he wished to waive his 
right to have the agency of original jurisdiction (AOJ) 
initially consider the evidence and argument.  See 38 C.F.R. 
§ 20.1304(c) (2009).

In correspondence dated in January 2010, the Board asked the 
appellant whether he wanted his case to be remanded to the 
AOJ for consideration of this evidence, or whether he wished 
to waive this right.  The appellant responded on February 15, 
2010, specifically indicating that he wished his claim to be 
remanded to the AOJ for review of the additional evidence 
submitted in his appeal.  

Accordingly, the case is REMANDED for the following action:

The RO should review the record, to 
include all evidence received since the 
November 2009 supplemental statement of 
the case, and in particular the medical 
records and personal statement recently 
submitted by the appellant, and 
readjudicate the appellant's service 
connection claim.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be issued an 
appropriate supplemental statement of the 
case, and afforded an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


